

115 HR 3103 IH: To direct the Secretary of Defense and the Secretary of Homeland Security to jointly conduct a study and submit a report on deported veterans.
U.S. House of Representatives
2017-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3103IN THE HOUSE OF REPRESENTATIVESJune 28, 2017Mr. Veasey (for himself, Mr. Takano, Mr. Gutiérrez, Mr. Gonzalez of Texas, Mr. Correa, Ms. Jackson Lee, Mr. Raskin, Mr. Al Green of Texas, Mr. Vela, Ms. McCollum, and Mrs. Demings) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Defense and the Secretary of Homeland Security to jointly conduct a study and submit a report on deported veterans. 
1.Study and report on deported veterans 
(a)Study requiredBy not later than one year after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Homeland Security shall jointly carry out a study on aliens— (1)who are or were veterans; and 
(2)who were removed from the United States during the period beginning on January 1, 1990, and ending on January 1, 2017. (b)ReportNot later than 90 days after the date of the completion of the study required under subsection (a), the Secretary of Defense and the Secretary of Homeland Security shall jointly submit to the Committees on Armed Services and the Committees on the Judiciary of the Senate and House of Representatives a report on the study. Such report shall include each of the following: 
(1)The number of aliens removed by Immigration and Customs Enforcement during the period covered by the report who served on active duty in the United States Armed Forces or in a reserve component of the United States Armed Forces for a period of more than 180 days. (2)The country of origin for each alien described in paragraph (1). 
(3)The number of aliens described in paragraph (1) who were discharged or released from service in the Armed Forces under honorable conditions. (4)The grounds for removal under section 237(a) of the Immigration and Nationality Act (8 U.S.C. 1227) or section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182), as applicable, for each alien described in paragraph (1) during the period covered by the report. 
(5)For each removed alien described in paragraph (1), whether the alien appealed the removal order. (6)For each such removed alien, the length of time the alien served as a member of the Armed Forces. 
(7)The number of such removed aliens who were deployed overseas as members of the Armed Forces. (8)The number of such removed aliens who served on active duty in a combat theater of operations as members of the Armed Forces. 
(9)The number of such removed aliens who were awarded service medals on the basis of service in the Armed Forces.  